Citation Nr: 0602952	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-16 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to an effective date for service connection 
for diabetes mellitus, type II, associated with herbicide 
exposure, prior to September 22, 2000.  

2.  Entitlement to an effective date for service connection 
for chronic renal failure with dialysis, as secondary to 
service-connected diabetes mellitus, type II, associated with 
herbicide exposure, prior to September 22, 2000.  

3.  Entitlement to an effective date for service connection 
for post-traumatic stress disorder (PTSD) prior to February 
7, 1990.  

4.  Entitlement to special monthly compensation (SMC) by 
reason of being in need of regular aid and attendance (A&A).  

WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's brother-in-law and an associate


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1969 to April 1971 
and he served in the Republic of Vietnam from September 1969 
to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

The veteran, his brother-in-law, and an associate testified 
at a videoconference before the undersigned Veterans Law 
Judge in June 2005 when he reported having brain damage due 
to having been in a coma during hospitalization(s) in April 
and May 2004.  It is unclear whether the veteran is claiming 
compensation and, if so, whether for service connection or 
for compensation under 38 U.S.C.A. § 1151.  If he is seeking 
compensation, this matter has not been adjudicated by the RO, 
however, much less denied and timely appealed to the Board, 
so referral to the RO for initial development and 
consideration is required since the Board does not currently 
have jurisdiction.  See 38 C.F.R. § 20.200 (2005). 

Unfortunately, further development of the evidence is needed 
before the Board can decide the claims for earlier effective 
dates.  So, the claims for effective dates for service 
connection are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  The veteran is service-connected for (1) chronic renal 
failure with dialysis, rated 100 percent; (2) residuals of a 
shell fragment wound of the right forearm with neuropathy of 
the right radial and median nerves with damage to Muscle 
Groups VII and VIII with weakness of right hand grip, rated 
40 percent; PTSD, rated 30 percent; (3) diabetes mellitus, 
type II, rated 20 percent; (4) residuals of a shell fragment 
wound of the left shoulder and chest with damage to Muscle 
Group IV, rated 10 percent; (5) a tender scar of the palm of 
the right hand, as a residuals of a shell fragment wound, 
rated 10 percent; (6) a burn scar of the right leg with edema 
of the right foot, rated 10 percent; and (7) noncompensable 
evaluations are assigned for bilateral otitis media with 
perforation of the right tympanic membrane with defective 
hearing, residuals of a shell fragment wound of the face and 
right eye, hepatitis C, and impotence.  He is entitled to 
receipt of SMC by reason of being housebound, on account of 
loss of use of a creative organ, and on account of chronic 
renal failure with dialysis rated 100 percent with additional 
service-connected disabilities independently rated at 60 
percent or more.  He was previously in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) prior to the assignment 
of the 100 percent schedular rating for chronic renal failure 
with dialysis.  

2.  Because of the severity of his service-connected 
disabilities, in the aggregate, the veteran requires the 
regular aid and attendance of another person.  

CONCLUSION OF LAW

The criteria are met for SMC based on the need for the 
regular A&A of another person.  38 U.S.C.A. §§ 1114(l), 1502, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 
3.352 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC Based on Need for Regular A&A

The veteran is service-connected for (1) chronic renal 
failure with dialysis, rated 100 percent; (2) residuals of a 
shell fragment wound of the right forearm with neuropathy of 
the right radial and median nerves with damage to Muscle 
Groups VII and VIII with weakness of right hand grip, rated 
40 percent; PTSD, rated 30 percent; (3) diabetes mellitus, 
type II, rated 20 percent; (4) residuals of a shell fragment 
wound of the left shoulder and chest with damage to Muscle 
Group IV, rated 10 percent; (5) a tender scar of the palm of 
the right hand, as a residuals of a shell fragment wound, 
rated 10 percent; (6) a burn scar of the right leg with edema 
of the right foot, rated 10 percent; and (7) noncompensable 
evaluations are assigned for bilateral otitis media with 
perforation of the right tympanic membrane with defective 
hearing, residuals of a shell fragment wound of the face and 
right eye, hepatitis C, and impotence.  He is entitled to 
receipt of SMC by reason of being housebound, on account of 
loss of use of a creative organ, and on account of chronic 
renal failure with dialysis rated 100 percent with additional 
service-connected disabilities independently rated at 60 
percent or more.  He was previously in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) prior to the assignment 
of the 100 percent schedular rating for chronic renal failure 
with dialysis.  

SMC provided by 38 U.S.C.A. § 1114(l) is payable for being so 
helpless as to need the regular A&A of another person.  The 
applicable criteria for determining whether the veteran 
qualifies are listed in 38 C.F.R. § 3.352(a).  These are the 
relevant considerations:  inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
Id.

Because the regulation provides that the "following" 
enumerated factors" will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).  

"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered 
in connection with his or her condition as a whole.  It is 
only necessary that the evidence establish that the veteran 
is so helpless as to need regular A&A, not that there be a 
constant need.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular A&A, will not be based solely upon an opinion 
that the claimant's condition is such as would require him or 
her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

It is the essential contention in this case that the combined 
effect of the veteran's residuals of missile injuries, 
diabetes, and renal failure render him unable to care for 
himself.  

On VA examination in December 2001 it was noted that the 
veteran had initially been started on insulin for treatment 
of his diabetes but had been switched to oral hypoglycemic 
agents but the oral medication had to be terminated when he 
began dialysis in October 2000 for renal failure.  Although 
he has no diabetic ulcers, retinopathy or peripheral 
neuropathy, he does have impotence and his renal failure is 
due to his diabetes.  

The veteran is not shown to require assistance in dressing 
himself or attending to the needs of nature and, too, he has 
no appliance which requires aid in its use nor is he 
bedridden.  

At the June 2005 videoconference the veteran testified that 
he was currently treated at the Denver, Colorado, VAMC 3 
times weekly.  Page 5 of the transcript (T5).  In the past 5 
years he had had surgery every year.  T6.  If it were not for 
the veteran's brother, a friend, and the veteran's sister, he 
would not be able make it to VA clinics.  T 8 and 9.  The 
veteran's brother-in-law testified that the veteran was 
unable to do anything and the brother-in-law and his sister 
cooked for the veteran and did his laundry.  T9.  The 
brother-in-law also had to check on the veteran after every 
dialysis treatment because the veteran was sick most of the 
time.  T10.  The brother-in-law helped the veteran go to 
clinics for treatment and spent two hours a day with the 
veteran.  T10.  The veteran's friend testified that the 
veteran would at times have nausea, chills, and vomiting for 
2 or 3 days in a row.  T10.  He would be unable to hold down 
food.  T10.  The veteran further testified that he had to 
take 17 different medications.  T11.  The veteran indicated 
that his friend was also his roommate.  T11.  He also had 
pancreatitis and was 54 years of age.  T11.  

It is undisputed that the veteran must have dialysis as a 
life preserving measure.  His renal failure alone has been 
rated as 100 percent disabling.  He also has significantly 
disabling diabetes.  Moreover, his ability to care for 
himself has been made more difficult as a result of his 
residuals of missile injuries and scarring which are best 
depicted, visually, in the color photographs on file that 
reveal the significant extent of those injuries.  

Although not afforded a VA examination for the specific 
purpose of determining the need for regular A&A, the 
veteran's contentions and testimony as to the overall 
impairment is corroborated by the testimony of family and a 
friend.  This included testimony that he was provided 
transportation for his dialysis treatment and his physical 
incapacitation after each treatment as well as others having 
to prepare his food and do his laundry.  

Given the progression of the severity of the veteran's 
diabetes and renal failure, most recently described in VA 
hospitalization reports in 2004 as end-stage renal failure, 
it is reasonable to conclude that the evidence indicates he 
is entitled to SMC based on the regular need for A&A, and 
certainly if all reasonable doubt is resolved in his favor 
concerning whether his need for help is due to the severity 
of his service-connected disabilities (as opposed to 
nonservice-related factors).  See 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

One last closing point, since the Board is granting SMC based 
on need for regular A&A, any failure to obtain additional 
records or other evidence mentioned by the veteran is merely 
inconsequential.  This is true even considering the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003). 


ORDER

The claim for SMC by reason of being in need of regular A&A 
is granted.  


REMAND

At the June 2005 videoconference the veteran testified that 
his DD 214 reflects his VA claim number and shows that he 
filed his original claim before he was discharged from active 
service.  T3.  As to this, a February 1971 rating decision, 
before he was discharged from service in April 1971, 
apparently indicates that he was qualified for VA Vocational 
Rehabilitation.  However, the veteran's Vocational 
Rehabilitation folder has not been associated with his claim 
files for the purpose of appellate review.  

The veteran also testified that he tried to file a new claim 
in 1976 for what later became PTSD but that in 1982 VA 
finally instructed him to submit medical evidence and that he 
couldn't submit and VA wouldn't consider such evidence until 
12 or 15 years later.  T3.  He had not been provided an 
opportunity to review his claim file.  T3.  He had had 
problems with stress when he was 19 years old, just as he now 
still had such problems at the age of 54.  T5.  He requested 
that his Vocational Rehabilitation folder be obtained and 
reviewed.  T6.  He had asked for something in 1971, before 
PTSD was recognized.  

Also, the veteran has made reference to treatment by VA in 
the early postservice years.  While VA outpatient treatment 
(VAOPT) records since at least 1996 are on file, it is not 
clear whether, and if so where, the veteran received any 
VAOPT prior to 1996 nor are any such records on file, if they 
exist.  

It must be noted that VAOPT records or records in the 
Vocational Rehabilitation folder may constitute an informal 
claim if they reflect an intent to file a claim or a belief 
in entitlement to a benefit.  So, these records must be 
obtained.  

It is also not clear whether the veteran has ever applied for 
or received Social Security Administration (SSA) disability 
benefits.  The duty to assist mandated by 38 U.S.C.A. § 5103A 
(West 2002) includes obtaining any SSA disability benefits 
award and the underlying medical records.  So, this must also 
be clarified.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  The veteran should be requested to clarify 
whether he has ever applied for or received SSA 
disability benefits (and not SSA benefits based 
merely upon retirement). 

If the veteran reports having applied for or 
having ever received SSA disability benefits, 
contact SSA and obtain a copy of the decision 
concerning the veteran's claim for disability 
benefits with that agency, including any medical 
records used to make the decision, copies of any 
hearing transcripts, etc.  If the RO learns that 
the records sought do not exist or that further 
efforts to obtain them would be futile, this must 
be specifically indicated in the record.  

2.  Contact the veteran and request that he 
provide the dates and places of all VAOPT prior 
to 1996.  Then, obtain those records and 
associate them with the other evidence in the 
claim files.  

3.  Obtain the veteran's Vocational 
Rehabilitation folder and associate it with the 
record on appeal.  

4.  Contact the veteran and arrange for him to 
have the opportunity to review his claim files.  

5.  Thereafter, review the claim files.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2004); Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  Thereafter, readjudicate the claims for 
earlier effective dates for service connection.  
If the benefits remain denied, prepare a 
Supplemental Statement of the Case (SSOC) and 
send it to the appellant and representative.  
Also, provide an appropriate period of time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


